This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 vs.                                                                           NO. 31,729

 5 NEIL SMITH,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
 8 William G.W. Shoobridge, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Fredlund & Bryan
13 Jon Charles Fredlund
14 Hobbs, NM

15 for Appellant
1                           MEMORANDUM OPINION

2 GARCIA, Judge.

3       Summary affirmance was proposed for the reason stated in the notice of

4 proposed disposition. No memorandum opposing summary affirmance has been filed,

5 and the time for doing so has expired.

6       Affirmed.

7       IT IS SO ORDERED.



8
9                                          TIMOTHY L. GARCIA, Judge


10 WE CONCUR:



11
12 JAMES J. WECHSLER, Judge



13
14 LINDA M. VANZI, Judge


                                            2